         Case 1:20-cr-00240-PAE Document 19
                                         20 Filed 08/31/20 Page 1 of 2




                                    August 31, 2020

BY ECF
The Honorable Judge Paul A. Engelmayer
United States District Courthouse
40 Foley Square
New York, NY 10007

Re:    United States v. Zoilo Taveras
       20 CR. 240 (PAE)

Dear Judge Engelmayer:

        With the consent of the Government and the Pretrial Services Agency, I write to
respectfully request that the Court modify Mr. Taveras’s conditions of release to remove him
from home detention and place him on location monitoring with a curfew set by the Pretrial
Services Agency.

       On April 2, 2020, Mr. Taveras was released from the MCC and the following bail
conditions were imposed: a $20,000 personal recognizance bond co-signed by two financially
responsible persons; Home detention, to be enforced by electronic monitoring; Travel limited to
SDNY/EDNY; Surrender travel documents and no new applications; Substance abuse and
mental health evaluations as directed by Pretrial; Defendant is not to possess any firearms or
other destructive devices. According to Mr. Taveras’s Pretrial Services Officer John Moscato, he
has been compliant with his conditions of release.

        Mr. Taveras requests that the Court remove the condition of home detention and place
him on location monitoring with a curfew determined by Pretrial. This modification would allow
Mr. Taveras to resume grocery shopping and running everyday errands for his family. It would
also permit Mr. Taveras to engage in regular exercise outside of his apartment to maintain his
health. As noted above, the Government and Pretrial Services have no objection to this proposed
modification.

       Thank you for your consideration of this request.

                                                           Respectfully submitted,

                                                           ___/s/_________________
                                                           Zawadi Baharanyi
                                                           Assistant Federal Defender
                                                           917-612-2753
     Case 1:20-cr-00240-PAE Document 19
                                     20 Filed 08/31/20 Page 2 of 2




GRANTED. The Court orders the removal of the condition of home confinement and imposes
a curfew, to be determined by the Pretrial Services Department. The Clerk of Court is directed
to terminate the motion at Dkt. No. 19.
                                                   8/31/2020

                                        SO ORDERED.

                                                        
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
